UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark one) ☒ Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2013 ☐ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.001-33893 GREENHUNTER RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 20-4864036 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1048 Texan Trail, Grapevine, Texas 76051 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (972)410-1044 Title of each class Name of each exchange on which registered Common Stock ($.001 par value) NYSE MKT Securities registered pursuant to Section12(b) of the Exchange Act: Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐
